Citation Nr: 0734011	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  02-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to February 1946.  This claim is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2000 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  This case was before the 
Board in July 2004 and April 2006 when it was remanded for 
further development.  The Board has advanced the case on the 
docket.


FINDING OF FACT

Throughout the appeal period the veteran's service-connected 
bronchial asthma has been manifested by FEV-1 better than 55 
percent of predicted and FEV-1/FVC better than 55 percent; at 
least monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids are 
not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for bronchial asthma is not 
warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code (Code) 6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  Regarding the issue decided herein, 
the initial adjudication in September 2000 preceded enactment 
of the VCAA.  The veteran was provided content-complying 
notice by letters in July 2004.  He was given ample time to 
respond.  The claim was then readjudicated.  See February 
2006 and July 2007 Supplemental Statements of the Case 
(SSOCs).

The July 2004 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence the veteran was responsible for 
providing.  The July 2004 letter also informed the veteran to 
submit any pertinent evidence in his possession.  In a May 
2006 letter, the veteran was given notice regarding ratings 
and effective dates of awards.  He has had ample opportunity 
to respond/supplement the record.  Neither the veteran nor 
his representative alleges that notice has been less than 
adequate.

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO has obtained extensive VA treatment 
records and arranged for VA examinations in July 2000, August 
2003 and December 2005.  The veteran has not identified any 
pertinent evidence that remains outstanding.  Accordingly, 
the Board will address the merits of the claim.

B.  Criteria, Factual Background, Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Bronchial asthma is rated under 38 C.F.R. § 4.97, Code 6602.  
A 30 percent rating is warranted if the forced expiratory 
volume at one second (FEV-1) is 56 to 70 percent predicted, 
or if the ratio of FEV-1 to forced vital capacity (FVC) is 
from 56 to 70 percent, or if the veteran needs daily 
inhalation or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted if the FEV-1 is 40 to 55 percent predicted, or FEV-
1/FVC is 40 to 55 percent, or if there are at least monthly 
visits to a physician for required care of exacerbations, or 
with intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.  A 100 percent 
rating requires more severe symptoms.  38 C.F.R. § 4.97, Code 
6602.  For the purposes of determining the severity of the 
veteran's disability, the Board notes that that when rating 
interstitial lung disorders, it is VA policy to rate the 
disability based on post-bronchodilator use.  See 61 Fed. 
Reg. 46,723 (September 5, 1996).  

The veteran submitted a claim for an increased (greater than 
30 percent) rating for his service-connected bronchial asthma 
in May 2000.  (The Board notes that in the September 2000 
rating decision now on appeal, the RO continued" a "10 
percent" rating.  The notice of the rating decision mailed to 
the veteran (dated September 18, 2000) also noted that an 
increase from 10 percent was not warranted.  After the 
veteran filed a notice of disagreement, a July 2002 rating 
decision (correctly) listed the asthma as rated 30 percent, 
and a statement of the case in August 2002 (as well as a SSOC 
in June 2003) also (correctly) indicated that bronchial 
asthma was "currently evaluated 30 percent disabling.")

A July 2000 VA examination report notes the veteran's 
complaints of asthma, especially early in the morning.  In 
the daytime it was under control.  He also reported using an 
Albuterol inhaler as needed.  The veteran stated that he had 
gone to the emergency room for treatment for asthmatic 
attacks three or four times in the in the past.  Pulmonary 
function tests (PFTs) yielded results of FEV-1 of 71 percent 
predicted after bronchodilator use and FEV-1/ FVC of 98 
percent after bronchodilator use.

A September 2002 private treatment record notes that the 
veteran was seen with complaints of increasing asthma 
symptoms and cough.  An October 2002 private treatment record 
notes that the veteran's asthma had improved.  He was taking 
Advair and Singulair.  The diagnosis was asthma by history. 

An August 2003 VA respiratory examination report notes the 
veteran's complaints of asthmatic attacks at night.  His 
current medications included Albuterol and an "inhaled 
powder" that he took at bedtime.  Upon examination, lung 
fields were clear bilaterally.  There was no evidence of cor 
pulmonale or RVH (right ventricular hypertrophy).  PFTs 
indicated mild obstructive disease with increased residual 
volume and decrease in DSB (single breath diffusing 
capacity).  FVC was increased by more than 10 percent post-
bronchodilator; FEV-1 was increased by more than 10 percent 
post-bronchodilator.

VA PFTs dated in November 2005 yielded results of FEV-1 of 79 
percent predicted after bronchodilator use and FEV-1/FVC of 
74 percent after bronchodilator use.  A December 2005 VA 
respiratory examination report notes that the veteran used an 
inhaled bronchodilator daily.  He denied antibiotic use and 
steroid use was not reported.  He reported that some of his 
symptoms remained, but he had experienced a decrease in the 
number or severity of acute attacks.  Specifically, he 
reported one attack a week.  He also reported less than 
weekly but at least monthly clinical visits for 
exacerbations.  

An April 2006 VA annual examination report notes that the 
veteran's asthma was stable.  

By letter in May 2006 the veteran was asked to identify (and 
provide any releases necessary to secure records of) all 
providers of treatment he received for his service connected 
disabilities.  He has not identified any private providers of 
treatment for asthma.

The RO secured complete clinical records of all VA treatment 
the veteran received until June 2006.  The records show 
treatment primarily for other disability, but do show ongoing 
treatment (not including with systemic steroids) for asthma 
that was considered mild to moderate in degree.  They do not 
show monthly (or more frequent) visits for exacerbation of 
asthma.  In a September 2006 statement, the veteran reported 
that he had his asthma "fairly well under control."  He 
noted his ongoing use of Advair and Albuterol.

After reviewing the entire record, the Board concludes that 
an increased rating for the veteran's bronchial asthma is not 
warranted.  FEV-1 less than 56 percent predicted or FEV-1/FVC 
less than 56 percent has not been reported.  While the 
veteran has reported (on November 2005 VA examination) that 
he has at least monthly visits with a provider for treatment 
of asthma, he did respond to a request for the identities of 
(and releases for records from) treatment providers.  As VA 
treatment records do not show monthly (or more frequent) 
visits for asthma exacerbation care, the Board must find that 
such visits are not required, and that a 60 percent rating on 
that basis is not warranted.  Moreover, it is not shown that 
the veteran was placed on intermittent (at least three times 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  (He takes Advair, which contains a 
corticosteroid.  However, Advair is not a systemic (oral or 
parenteral) steroid.)  

In short none of the schedular criteria for a rating in 
excess of 30 percent for bronchial asthma are met.  The 
preponderance of the evidence is against the veteran's claim; 
accordingly, it must be denied.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
resolving reasonable doubt in the claimant's favor does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


